[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: (1) OBJECTION TO DEFICIENCY JUDGMENT,(2) FINDINGS AS TO VALUE, APPRAISAL FEE AND ATTORNEY'S FEE
The defendants seek to oppose the plaintiff's motion for a deficiency judgment by presenting evidence on special defenses and counterclaims which were filed after a judgment of strict foreclosure had been entered by the court. The plaintiff objects to such evidence.
By agreement of the parties, a judgment of strict foreclosure was entered on August 2, 1993, with law days commencing September 15, 1993. On September 17, 1993, title vested in the plaintiff.
On September 27, 1993, the defendants sought to open the judgment of strict foreclosure even though the law days had passed. This motion was denied by the court (Moran, J.). The defendants appealed to the Appellate Court. The appeal was dismissed for mootness. The defendants thereafter petitioned to the Supreme Court for certification. This petition was denied.
On October 7, 1993, the defendants filed an answer, special defenses and counterclaims. This document was filed after the judgment of strict foreclosure was entered and after title had vested in the plaintiff. The defendants now wish to present evidence on the special defenses and counterclaims.
The court has reviewed the pleadings and the transcripts of court proceedings conducted on August 2, 1993, November 11, 1993, and December 10, 1993. The transcript of December 10, 1993, contains the following colloquy at page 32:
    "MS. WEXLER: I'll take the motion and read through them, your honor.
         Your Honor, I'd like to agree that these counterclaims can come up in the motion for deficiency judgment. I think that's the CT Page 638 proper format to address them."
"THE COURT: All right."
The defendant claims this colloquy was an agreement by the parties that the counterclaims shall be considered in determining the amount of the deficiency judgment. The parties may submit briefs to the court on this issue, i.e. whether the transcript of the December 10, 1993, hearing shows an agreement that the counterclaims should be considered in determining the amount of the deficiency judgment. Briefs should be submitted by February 10, 1995.
After considering the evidence presented to the court on January 23, 1995, the court finds the value of the property as of September 17, 1993, to be $205,000.00. An additional appraisal fee of $200.00 is awarded. An additional attorney's fee of $300.00 is awarded.
THIM, JUDGE